IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,468


EX PARTE TIMOTHY MAYFIELD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002-CR-0055 IN THE 226TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to life imprisonment.  The Fourth Court of Appeals affirmed his conviction.  Mayfield
v. State, No. 04-02-00635-CR (Tex. App. - San Antonio, delivered September 3, 2003, no pet.)
	Applicant contends that he was denied the opportunity to petition this Court for discretionary
review because the notification that his conviction had been affirmed on direct appeal was mailed
to the wrong address. 	
	The trial court has entered findings of fact and conclusions of law that Applicant did not
receive timely notice that his conviction had been affirmed on direct appeal.  The trial court
recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fourth Court of Appeals in Cause No. 04-02-00635-CR
that affirmed his conviction in Case No. 2002-CR-0055 from the 226th Judicial District Court of
Bexar County, Texas.  Applicant shall file his petition for discretionary review with the Fourth Court
of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: June 28, 2006
Do not publish